Citation Nr: 0026303	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1956 
to May 1958.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida,, Regional Office (RO).  
A December 1998 Board decision denied service connection for 
residuals of frostbite of the hands.  In a March 2000 Order, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand by the appellant 
and VA regarding the Board's denial of service connection for 
residuals of frostbite of the hands, and, therefore, vacated 
the Board's December 1998 decision.  


REMAND

The RO conducted a December 1997 video hearing with the 
appellant who was at the VA Vocational Rehabilitation and 
Counseling Office at Ft. Lauderdale, Florida.  He testified 
that he was stationed in South Korea from approximately April 
1956 to April 1957, and that during that time his exposure to 
cold weather while working and serving on guard duty resulted 
in the development of frostbite of the hands that left him 
with residuals.  He pointed out that his service medical 
records show that he was treated on March 20, 1957, which he 
described as a follow-up visit to his having passed out on 
guard duty two weeks before due to experiencing frostbite of 
the hands.  He also indicated at his video hearing that he 
was treated by his family physician, a Dr. Slavkin, in 1959 
or 1960, who had sent him to see a dermatologist.  

On his February 1996 claim for VA benefits, (VA Form 21-526), 
the appellant indicated that he received treatment for his 
residuals of frostbite at the Ft. Sheridan, Illinois, base 
hospital between March 1957 and May 1958.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  

1.  The RO should contact the appellant and 
request that he provide the address of Dr. 
Slavkin, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the appellant, the RO should obtain copies of 
all treatment records for the appellant from 
Dr. Slavkin and associate them with the claims 
file.  

2.  The RO should contact the base hospital at 
Ft. Sheridan, Illinois, for the purpose of 
obtaining copies of the appellant's 
hospitalization records during service (March 
1957 to May 1958) and associate them with the 
claims file.  

3.  The RO should review the claims folder and 
ensure that the development action has been 
conducted and completed in full.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 2 -


